By the court.
This is an action of contract to recover wages alleged to be due to the plaintiff from the defendant. *474The chief defence is that by novation another was substituted for the defendant as debtor to the plaintiff. According to the testimony of the plaintiff no facts existed to warrant a finding of novation. The defendant’s several “ requests for rulings ” were requests for findings of facts. The general finding of the judge in favor of the plaintiff imported a belief of her testimony and required a refusal to make the findings asked by the defendant.

Order dismissing report affirmed.